DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Status of Claims
In the amendment filed 01/10/2022 the following occurred: Claims 1, 8, and 15 were amended. Claims 1-5, 7-12, and 14-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 7-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,690,861. Although the claims at issue are not identical, they are not patentably distinct from each other because they use similar language to claim common subject matter, for example, the indicated claims claim common subject matter for conducting a deep semantic search of electronic medical records for presentation. Though the claims are not identical, the claimed non-overlapping features would have been obvious in view of prior art U.S. Patent Application Publication 2013/0218596 to Gome teaches exploring and searching topics in the form of context based questions and relevant answers (see: Gome, Fig. 2; Fig. 13; Fig. 18; and paragraph 32, 34-43, 76, 111, 162-167, 169, and 180-182). It would have been obvious to combine the copending Application with the teachings of Gome with the motivation of building answers to clinicians' day-to-day frequently asked questions (see: Gome, paragraph 40). And further in view of U.S. Patent 5,935,060 to Iliff, which teaches moving a disease to a ruled-in disease list when a score for a particular disease .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-5, 7-12, and 14-20 are drawn to a method, system, and computer program product, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8, and 15 recite steps/functions for receiving an electronic record for said user; extracting data from said electronic record; mapping said data from said electronic record to standardized medical concepts to identify a list of problems of said user; providing the list of problems to said electronic record; identifying relations between said problems and said data using a question-answering (QA) system; generating a question using a question template based on a medical problem and said data extracted from said electronic record; inputting said question into said QA system; obtaining an answer to said question, wherein said answer has a corresponding score; and identifying whether a relation exists between said medical problem and said medical data based on said score; filtering out medical problems that have said score below a threshold from said list of problems; and 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the “present invention as described herein is directed to a specific embodiment of providing a case summary for a patient's Electronic Medical Record (EMR)” (see: specification paragraph 20). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because an “aggregated clinical summary of patient information in the EMR is of high value in patient care if it shows the most important points relevant to patient care” (see: specification paragraph 2) as this addresses the need for an “aggregated clinical summary provides a problems-oriented summary of a longitudinal patient record that assists a physician by enabling rapid understanding of a patient’s health and care management history” (see: specification paragraph 45). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “computer-implemented”, “system” consisting of “module”(s), “computer program product, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a computer, to perform a method of outputting a summary for a user comprising”, and “computer” are additional elements that are recited at a high level of generality (e.g., the “computer” outputs “a summary for a user” through no more than a statement that said computer does so by being “implemented”; e.g., the “system” outputs “a summary for a user” though no more than a statement 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “computer program product, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a computer, to perform a method of outputting a summary for a user comprising” language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 12, paragraph 52, where “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
Page 13-14, paragraph 55, where “Aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems), and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instructions.” 
Page 14, paragraph 56, where “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data 
Page 15, paragraph 59, where “It is understood in advance that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment. Rather, embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed.” 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-5, 7, 9-12, 14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0218596 to Gome in view of U.S. Patent 5,935,060 to Iliff.

As per claim 1, Gome teaches a computer-implemented method of outputting a summary for a user, said method comprising (see: Gome, paragraph 79, 80, 85, 105, and 246): 
receiving an electronic record for said user (see: Gome, paragraph 24, is met by the system securing access to patient record(s); 
extracting data from said electronic record (see: Gome, Fig. 8; Fig. 16; and paragraph 97, 204, 205, 208, 213, 214, and 234, is met by search indexing a patient record); 
mapping said data from said electronic record to standardized medical concepts to identify a list of problems of said user (see: Gome, Fig. 14, is met by mapped concept; paragraph 64, 68, and 204, is met by semantic search includes searches within a clinical ontology that when applied to digital patient record leaves only records whose clinical code are considered equal to the search results, where considered equal refers to a concept in an ontology that has been mapped to another concept);
providing a list of problems to said electronic record (see: Gome, Fig. 8, is met by search of relevant topics or suggested relevant information topics including a problems list; Fig. 9, is met by semantic search suggestions; and paragraph 78, 98, 232, and 235-238, is met by searched information topics or suggested relevant information topics based on context and patient data and including a problem list and/or semantic search suggestions); 
identifying relations between said problems and said data using a question-answering (QA) system (see: Gome, Fig. 2; Fig. 13; Fig. 18; and paragraph 32, 34-43, 76, 111, 162-167, 169, and 180-182, is met by exploring and searching topics in the form of context based questions and relevant answers (responses)); 
generating a question using a question template based on a medical problem and said data extracted from said electronic record (see: Gome, Fig. 13; and paragraph 111, 156-159, 163, 171, and 172, is met by data request template facilitating answers to questions);
inputting said question into said QA system (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by questions);
obtaining an answer to said question, wherein said answer has a corresponding score (see: Gome, paragraph 48, 60, 159, and 194, is met by prioritized questions and exploration topics, relevant computed scores, and Lucene scoring); and
identifying whether a relation exists between said medical problem and said medical data based on said score (see: Gome, paragraph 48, 60, 159, 194, and 205, is met by prioritized questions and exploration topics, relevant computed scores, and Lucene scoring based on indexed patient record);
outputting said summary for said electronic record, wherein said summary comprises said list of problems, said data, and said relations (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by data presentation including questions and answers, and a table containing carefully selected data elements from the patient record such as specific problems, laboratory results, medications, and other associated explorations elements).
	Gome teaches a filter for limiting the search result set, the search as a filter, and a filter being applied (see: Gome, page 11, lines 3-12; and paragraph 233 and 238), but Gome fails to specifically teach the following limitations met by Iliff as cited:
filtering out medical problems that have said score below a threshold from said list of problems (see: Iliff, Fig. 10 and 14; and column 2, lines 3-13; column 23, lines 32-63, is met by score of current ; and
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filtering as taught by Gome to include moving a disease to a ruled-in disease list when a score for a particular disease reaches a ruled-in threshold the as taught by Iliff with the motivation of sharing what is ruled in with the patient’s physician, where the scores for all the different diseases can be ranked, which is very helpful to the physician(see: Iliff, column 22, lines 53-63).

As per claim 2, Gome and Iliff teach the invention as claimed, see discussion of claim 1, and further teach:
wherein said summary further comprises sections containing concepts organized into categories (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by data presentation including questions and answers, and a table containing carefully selected data elements from the patient record such as specific problems, laboratory results, medications, and other associated explorations elements).

As per claim 3, Gome and Iliff teach the invention as claimed, see discussion of claim 2, and further teach:
wherein said sections comprise laboratory test values, medications, and a timeline of clinical encounters (see: Gome, and Fig. 9; and paragraph 35, 36, 43, 44, 48, and 118, is met by data presentation including questions and answers, and a table containing carefully selected data elements from the patient record such as specific problems, laboratory results, medications, and other associated explorations elements).

As per claim 4, Gome and Iliff teach the invention as claimed, see discussion of claim 3, and further teach:
receiving user interaction with a clinical encounter output in said timeline of clinical encounters (see: Gome, Fig. 9; Fig. 13; and paragraph 49, 119, and 127, is met by accepting a user’s selection); and 
outputting information from said electronic record to said clinical encounter including content from a clinical note to said clinical encounter (see: Gome, Fig. 8; Fig. 9; and Fig. 13; and paragraph 37, 38, 113, 119, 128, 157, and 158, is met by grid views of data elements including encounters wherein Fig. 9 shows notes of the encounter).

As per claim 5, Gome and Iliff teach the invention as claimed, see discussion of claim 1, and further teach:
receiving user interaction with a laboratory test value or a medication output in said clinical summary (see: Gome, Fig. 9; Fig. 13; and paragraph 49, 119, and 127, is met by accepting a user’s selection); and 
outputting a timeline of values corresponding to said laboratory test values or amounts of medication (see: Gome, Fig. 9; and Fig. 13; and paragraph 37, 38, 113, 119, 128, and 157, is met by graph showing lab results together with medication dosage over time).

As per claim 7, Gome and Iliff teach the invention as claimed, see discussion of claim 1, and further teach:
wherein said QA system comprises a probabilistic system that analyzes unstructured information and provides answers with scores (see: Gome, paragraph 48, 60, 159, 194, and 205, is met by prioritized questions and exploration topics, relevant computed scores, and Lucene scoring based on indexed patient record).

System claims 8-12 and 14 and computer program product claims 15-19 repeat the subject matter of method claims 1-5 and 7. The underlying steps and operations of claims 1-5 and 7 have been shown to be fully disclosed by the teachings of Gome and Iliff in the above rejections; as such, the limitations of claims 8-12 and 14-19 are rejected here for the same reasons given in the above rejections of claims 1-5 and 7, which are incorporated herein.

As per claim 20, Gome and Iliff teaches the invention as claimed, see discussion of claim 15, and while Gome teaches usage statistics (see: Gome, paragraph 69), Gome fails to teach the following limitations met by Iliff as cited:
wherein said QA system comprises a probabilistic system that analyzes unstructured information and provides answers with scores (see: Iliff, column 2, lines 27-31; column 11, lines 20-24; and column 15, 27-31; column 19, line 7 and line 43; and column 23, lines 32-63, is met by probability analysis applied to the symptoms, where script engine opens the patient record to obtain the patient’s medical history and the results of past sessions, and a score for a particular disease).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computerized medical information system as taught by Gome to include probability analysis applied to the symptoms, where script engine opens the patient record to obtain the patient’s medical history and the results of past sessions, and a score for a particular disease as taught by Iliff with the motivation of sharing what is ruled in with the patient’s physician, where the scores for all the different diseases can be ranked, which is very helpful to the physician (see: Iliff, column 22, lines 53-63).


Response to Arguments
Applicant’s arguments from the response filed on 1/10/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1), in response to the double patenting rejection, “Applicant does not acquiesce to this rejection, and respectfully submits that it would be premature to file a terminal disclaimer at this time. For example, the rejection may be rendered moot in view of claim amendments, either now or in the future. Should either application be found in a condition for allowance but for the non-statutory double patenting rejection, Applicant will consider filing a terminal disclaimer in compliance with 37 C.F.R. l.32l(c) or l.32l(d) to overcome the provisional rejection.”
The rejection will be maintained as appropriate until the rejection no longer applies or until a terminal disclaimer is filed.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejection should be withdrawn because “[a]mended claim 1 recites "[a] computer-implemented method of outputting a summary for a user". This computer-implemented method includes steps of "mapping said data from said electronic record to standardized medical concepts to identify a list of problems of said user". Therefore, the amended claim 1 is not merely recites steps that collect information, process it, and display certain results without defining how such steps are performed but instead explicitly defines the steps of mapping, identifying and filtering of medical problems to generate a medical summary, thus claim 1 recites limitations that integrate the abstract ideas into a practical application that makes claim 1, as amended, patent eligible.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.

That the claim “explicitly defines the steps of mapping, identifying and filtering of medical problems to generate a medical summary” is not a practical application as argued. Instead, said mapping step is an abstract processing step. It is argued without supporting evidence that “claim 1 is not merely recites steps that collect information, process it, and display certain results”, and such arguments are not persuasive. The mapping limitation does not address an additional element to be considered or anything related to a technological problem, and instead present abstract elements directed toward an analysis that, considered within the context explicitly stated in the specification, is for to assist a physician by enabling rapid understanding of a patient’s health and care management history. According to the specification, the claims of the “present invention as described herein is directed to a specific embodiment of providing a case summary for a patient's Electronic Medical Record (EMR)” (see: specification paragraph 20), and providing an “aggregated clinical summary of patient information in the EMR is of high value in patient care if it shows the most important points relevant to patient care” (see: specification paragraph 2) as it addresses the need for an “aggregated clinical summary provides a problems-oriented summary of a longitudinal patient record that assists a physician by enabling rapid understanding of a patient’s health and care management history” (see: specification paragraph 45).

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejection should be 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
These are separate cases and as such should be considered separately. However, it is noted that the arguments have not fully characterized the reasons for allowance cited, which was for a particularly claimed “combination” of additional elements. And further, the scope of the claims is different in the present case and the present case does not present an ordered combination of additional elements. For example, in U.S. Patent No. 10,311,206, and among other the other claimed elements, the QA system was separate from the EMR system such that the two systems interacted in a particular way; the corpus of data was maintained in the at least one database separate from the EMR system; and QA system used natural language processing techniques. None of the of those additional elements are presently claimed individually and they are certainly not claimed in the ordered combination presented in the parent application. Applicant is invited to copy the claims from argued U.S. Patent No. 10,311,206 and then add to them to create a new invention with the same ordered combination of additional elements 
Finally, it is clear from only the quoted section of cited decision Amgen, Inc. v. Hoechst Marion Roussel, Inc. argued that the “search” is the topic of that portion of the decision, which is irrelevant to the topic of whether the claims in that case were statutory.

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 103 rejection should be withdrawn because “claim 1 was amended to include the language "mapping said data from said electronic record to standardized medical concepts to identify a list of problems of said user". The Gome and Lliff references are silent regarding mapping data to identify medical problems and thus fail to anticipate, disclose, suggest, or render predictable at least the "mapping said data from said electronic record to standardized medical concepts to identify a list of problems of said user". Therefore, for at least the above reasons, independent claim 1 is patentable over Gome and Lliff references.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The amendment in question broadly claims that the “data” is mapped to “standardized medical concepts” to identify the list of user problems. The mapping between the data and standardized medical concepts is a broadly claimed correspondence such that the two elements are related in an unclaimed way. Upon further search particular to the amendment, Gome was again revealed as prior art. Gome teaches a semantic search that includes searches within a clinical ontology (the claimed standardized medical concepts) that when applied to digital patient record (the claimed data) leaves only records whose clinical code are considered equal to the search results, where considered equal refers to a concept in an ontology that has been mapped (the claimed mapping) to another concept (see: Gome, Fig. 14, is met by mapped concept; paragraph 64, 68, and 204). Hence, Gome is not silent regarding such amendments and the arguments are unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ROBERT A SOREY/Primary Examiner, Art Unit 3626